                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JONES ONWENU,
      Plaintiff,                                   Case No. 18-cv-10980
                                                   Hon. Matthew F. Leitman
v.

JOSEPH BACIGAL, et al.,
     Defendants.
__________________________________________________________________/

                                   JUDGMENT

      In accordance with the Opinion and Order Granting Defendants’ Motion for

Summary Judgment, dated November 6, 2019,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

the Defendants and against Plaintiff.


                                        DAVID J. WEAVER
                                        CLERK OF COURT


                                By:     s/Holly A. Monda
                                        Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: November 6, 2019
Flint, Michigan


                                          1
